Claimant has appealed from a determination of the State Industrial Board denying compensation. Claimant was injured in an automobile accident on August 1, 1925. At that time he was the president and general manager of the employer and was also a stockholder therein. At the time of the accident claimant was a passenger in a car owned by the employer and driven by one of it employees. At the time of his injury claimant was acting as an executive office of the employer. Prior to the filing of this claim for compensation claimant instituted an action in the Supreme Court against the employer and against the driver of the car in which he was a passenger. That action resulted in favor of the defendants. The Industrial Board found the claimant at the time of the accident was acting as an executive officer of the employer and that the policy of insurance issued by the carrier did not cover its executive officers. The evidence sustains the finding. Decision unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.